Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen W. Stone appeals the district court’s order granting summary judgment in favor of the City of Seneca on all of Stone’s claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stone v. City of Seneca, South Carolina, No. 8:07-cv-03401-HFF (D.S.C. May 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.